Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claim 8 is allowable. The restriction requirement between Species A-F, as set forth in the Office action mailed on 11/09/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A-F  is withdrawn.  Claim 11 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-8, 10-21 are allowed.
The following is an examiner's statement of reasons for allowance:
With regards to claim 1, none of the prior art teaches or suggests, alone or in combination, “the second seal ring structure comprises a conductive material, wherein a top surface of the second seal ring structure is level with a top surface of the first passivation layer, and wherein a bottom surface of the second seal ring structure is level with a bottom surface of the second passivation layer.” in the combination required by the claim.
Claims 2-7 are allowed by virtue of their dependency on the independent claim 1

With regards to claim 8, none of the prior art teaches or suggests, alone or in combination, “the second chip comprising a second seal ring structure in the second plurality of dielectric layers”… “the third seal ring structure comprises a conductive material in the first passivation layer and the second passivation layer, and wherein the first passivation layer and the second passivation layer are free from the first seal ring structure and the second seal ring structure.”

Claims 10-14 and 21 are allowed by virtue of their dependency on the independent claim 8.

With regards to claim 15, none of the prior art teaches or suggests, alone or in combination, “a top surface of the first seal ring structure is level with a top surface of the first passivation layer, and wherein a bottom surface of the first seal ring structure is level with a bottom surface of the second passivation layer;”… “wherein the second seal ring structure is disposed on laterally opposite sides of the first seal ring structure in cross-section view, the second seal ring structure being electrically isolated from the first seal ring structure.”
Claims 16-20 are allowed by virtue of their dependency on the independent claim 15.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891